              Case 4:19-cv-01541-JST Document 32-1 Filed 08/19/19 Page 1 of 3



 1   Erin L. Brinkman (SBN 289967)
     Unite the People
 2     3003 W. Olympic Blvd Ste. 1031
       Los Angeles, CA 90006
 3     Telephone: (888) 245-9393
       E-mail: erin@unitethepeople.org
 4   Attorney for Plaintiffs and the Proposed Class
 5

 6

 7
                                    United States District Court
 8                             for the Northern District of California
                                        San Francisco Division
 9
                                                           Case No. 3:19-cv-01541-JST
10        Amitabho Chattopadhyay,
                 et. al.                                   Plaintiffs’ Request for Judicial Notice
11        		       Plaintiffs,                             in Support of Opposition to Motion to
                                                           Dismiss Pursuant to Rule 12(b)(6)
12        		          v.
                                                           Date:       October 2, 2019
13        BBVA Compass Bancshares, Inc.,                   Time:       2:00 p.m.
                et. al.,                                   Room:       Courtroom 9 - Floor 19
14        		      Defendants.                              		          450 Golden Gate Ave.
                                                           		          San Francisco, CA 94102
15
                                                           Judge:      Hon. Jon Tigar
16

17                                      Request for Judicial Notice

18           Pursuant to Federal Rule of Evidence 201, Plaintiffs request that the court take judicial

19   notice of the following facts, as follows:

20           1. No bank besides the defendants’ ‘Simple Bank’ categorically bars all non-citizens from

21               opening a bank account.

22           2. No national bank1 which allows people to open an account online besides PNC Bank

23               and defendant Compass Bank require non-citizens to open an account in person.

24           3. State-issued drivers’ licenses and identification cards, foreign passports, Permanent

25               Resident cards and Employment Authorization Documents, all documents which

26
     1        Huntington Bank, the only other bank which does not allow non-citizens to sign up on-
27   line, is a regional bank which does not operate within the trial court’s territorial jurisdiction.
                                                      1
                                                                             Request for Judicial Notice
                                                                            Case No. 3:19-cv-01541-JST
                Case 4:19-cv-01541-JST Document 32-1 Filed 08/19/19 Page 2 of 3



 1               may be obtained by non-citizens with valid social security numbers, are generally

 2               accepted as a form of identification by governments and private entities.

 3           4. There is no central database or a registry of the identities of U.S. citizens.

 4           5. All non-citizens who have obtained a social security number have their fingerprints,

 5               photos, names, dates of birth, eye color, hair color, current address and other biometric

 6               information on file with the federal government.

 7           Under Federal Rule of Evidence 201, “[t]he court may judicially notice a fact that is not

 8   subject to reasonable dispute because it: (1) is generally known within the trial court’s territorial

 9   jurisdiction; or (2) can be accurately and readily determined from sources whose accuracy cannot

10   reasonably be questioned.” Fed. R. Evid. 201(b).

11           Fact 1 and 2 are generally well known within the trial court’s territorial jurisdiction; any-

12   one who’s ever opened a bank account online knows that, at worst, they ask if you’re ‘a U.S. citizen

13   or other U.S. person, including a resident alien’, purely for tax purposes. A ‘resident alien’ for tax

14   purposes is anyone who’s been present in the United States for more than 183 days in a year. 26

15   U.S.C. § 7701(b). This can be accurately and readily determined by going on any online bank’s

16   website.

17           Fact 3 is generally well known within the trial court’s territorial jurisdiction. In addi-

18   tion, it can be accurately and readily determined by consulting the regulations of any number of

19   government agencies and private entities. For example, the California DMV includes all of these

20   documents, amongst a great variety of others, amongst its list of documents that may be used to

21   ascertain identity and/or legal immigration status. 13 Code of California Regulations §§ 15.00 &

22   16.04. So does the Social Security Administration. POMS RM 10210.420. So does the Depart-

23   ment of Homeland Security, in implementing the REAL ID Act of 2005. 6 CFR § 37.11. So

24   do all employers; in fact, it is illegal to refuse to accept this documentation in the employment

25   context. 8 U.S.C. § 1324b. So does Wells Fargo Bank, one of the largest banks in America. See

26   Personal Identification, https://www.wellsfargo.com/home-center/reference/personal-id/.

27           Fact 4 is generally well known within the trial court’s territorial jurisdiction.
                                                        2
                                                                                Request for Judicial Notice
                                                                               Case No. 3:19-cv-01541-JST
             Case 4:19-cv-01541-JST Document 32-1 Filed 08/19/19 Page 3 of 3



 1          Fact 5 may be accurately and readily determined from the application forms, procedures

 2   and memoranda published by USCIS and the Department of State on their official websites.

 3                                                                   Respectfully submitted,
                                                                      /s/ Erin L. Brinkman
 4                                                                        Erin L. Brinkman
                                                                           August 19, 2019
 5                                                                    Counsel for Plaintiffs
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                   3
                                                                         Request for Judicial Notice
                                                                        Case No. 3:19-cv-01541-JST
